Title: Mary Smith Cranch to Abigail Adams, 24 December 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            Dear Sister
            Quincy December 24th 1797
          
          I have not been So shock’d for a long time as by the account of mr & mrs Halls death. Cousen Louisia mention’d it in her Letter to her sister which accompany’d yours to mrs Black. I sat down & wrote a Letter to her my Self to prepare her for what she was to find in yours & sent our Boy with it. the weather was So cold & I almost Sick with a cold that I could not go to carry the melancholy tydings in person both mr & mrs Black are greatly affected they had been a long time uneasy at not hearing from them. mr Black concluded mr Hall had when he left the city met with a Farm which he had purchas’d. but why he did not hear from him was strange. they are greatly oblig’d to you for the trouble you have taken in informing yourself of So many circumstances relative to them I have just left them. their anxiety now seems Wholy about the child. it would be difficult bringing So young a baby so far in the winter. they wish to know if the nurse is a married or a Single woman if the later if She would be willing to come with the child. but above all if you can find out whether tis taken good care of & is with a person who will

not be likely to give it any bad dissorder they Shall feel themselves under the greatest obligation they hope that these Solemn Scenes their Brother has had to go thru will have a good affect upon him mr Black will go to Philadelphia in the spring & bring the child here—if it lives mr Black wishes to know a thousand things about them which she says she never shall know mr willm. Black has not a happy talent of communicating his Ideas mrs B Says if she could get the child here she would bring it up by hand She should not value any trouble She should be at if She could but know it was well treated that its mother was always the most attentive nurse to her & that she can now only reward her by being a mother to orphan Babe She would be greatly oblig’d to cousin Louisia if She would call & see the child if it would not be improper for her so to do. Some time, When the nurse did not expect it Or get mrs Brisler or some of your Girls to go She thinks you could form a better judgment than only to see them at your house. She would not ask Such a favor but in behalf of helpless innocence. She knows the profligacy of the city & is always affraid of a mercinary nurse. If you Should find that all is not right she begs that you would perswaid mr Black to let another be procur’d She would wish it might be one who would be willing to come here with it. She should feel miserable if you was not in the city She told me—
          There is no one without trouble our neighbour mr Prat has lost a Son cotton Prat went to sea you know with Capn. Brown returning home in a very windy night he was upon the ropes doing Something & fell & was drown’d.
          Pheby will Soon be deliver’d from her trouble I believe Abdy is just gone. he is hardly alive now. they thought him dying last night mr Porter carried her some wood & I sent her Such things as I thought She wanted. I certainly Shall not let her Suffer if She will let me know her wants. She has had watchers for these three weeks. the Town are never enough you know in providing for Such things. I sent her cheese Sugar rice raisins meat &c. I beleive She needs bread corn as much as any thing— the weather continues extreamly cold we have not Snow enough for Slieghing— we & all our Friends are well mrs Black will write to you Soon herself She does not use her pen So often as we & must take more time She has deputized me for the present
          I hope you are well & will let me hear from you often I feel disappointed when the mail comes & nothing for me—
          yours affectionately
          
            M Cranch
          
        
        
        
          mr Whitman Supplys the pulpit till march. preach’d two excellent Sermons to day
          Love to the President & cousin L
        
      